Exhibit 10.1
(TRAVELPORT LOGO) [y92246y9224600.gif]
August 2, 2011
Douglas M. Steenland
Re: Appointment to Travelport Boards of Directors
Dear Doug:
This Letter will set forth the terms of your service on the Boards of Directors
(collectively, the “Boards”) of TDS Investor (Cayman) G.P. Ltd. (“TDS Cayman”),
Travelport Worldwide Limited (“Travelport Worldwide”), Travelport Holdings
Limited (“Travelport Holdings”) and Travelport Limited (“Travelport Limited”),
(Travelport Limited, Travelport Holdings, Travelport Worldwide and TDS Cayman,
collectively “Travelport” or the “Company”), effective August 2, 2011 (the
“Effective Date”) or such later date as set forth in the relevant approvals.
Term. You have agreed to serve on the Boards on the terms set forth herein.
Unless earlier terminated in accordance with this Letter, this arrangement shall
be until August 1, 2012, but shall automatically renew on a yearly basis
thereafter until terminated by you or the Company pursuant to the terms set
forth in this Letter.
Fee. We anticipate that you will spend not less than two days per month on work
for the Company, including attending regularly scheduled meetings of the Boards
and any committees thereof (e.g. the regularly scheduled quarterly meetings of
the Board of Travelport Limited) as well as other duties normally required of
non-executive directors. You will be entitled, during the continuance of your
appointment, to a fee for your services as a director as determined by the
shareholders in accordance with the bye-laws of the Company from time to time
(the “Fee”). The annual Fee is $250,000, to be paid quarterly in arrears by
Travelport Limited. You will receive a pro-rata fee for the third quarter of
2011, i.e. from the Effective Date to September 30, 2011. The Fee will be
reviewed as determined in accordance with the constitutional documents of the
Company from time to time. This Letter, and the Fee under it, shall also cover
your service as a member of the Audit, Compensation and Executive Committees of
Travelport Limited.
Independent Contractor. You acknowledge and agree that you will be an
independent contractor and not an employee of the Company or their affiliates.
The Company and their affiliates shall provide no worker’s compensation, health
or accident insurance to cover you. The Company and their affiliates shall not
pay contributions to social security, unemployment insurance, federal or state
withholding taxes, nor provide any other contributions or benefits that might be
expected in an employer-employee relationship.
Prior Agreements. You represent and affirm that you do not have any
non-competition, confidentiality, restrictive covenant or other similar
agreement or contract that will or may restrict or limit in any way your ability
to perform the duties on the Boards, and that the Company’s offer to serve on
the Boards is contingent upon this representation by you.
Expenses. Travelport Limited shall reimburse you for all reasonable and properly
documented expenses that you incur in performing your duties pursuant to this
Letter.

 



--------------------------------------------------------------------------------



 



Termination. In the event that your services on the Boards are no longer needed,
you will be notified by us in writing of the date on which your appointments
will terminate (the “Termination Date”). In the event of a notification of a
Termination Date, Travelport Limited shall pay you any pro-rata fee for the
period up to the Termination Date, plus any unpaid fee for the prior quarter of
service. You may terminate your appointment by notifying the Company in writing
of the date will cease to be a director on the Boards (also the “Termination
Date”), in which case Travelport Limited shall pay you any pro-rata fee for the
period up to the Termination Date, plus any unpaid fee for the prior quarter of
service. In the event of a termination by you or the Company, Travelport Limited
shall also reimburse you for all reasonable and properly documented expenses
that you have incurred in performing your duties pursuant to this Letter through
the Termination Date.
Corporate Governance. You acknowledge and agree that the powers and duties of a
Director of the Company are set out in the Company’s bye-laws or articles, as
the case may be, and are also imposed by applicable law and that apart from his
statutory duties, the Director is also subject to a fiduciary duty to exercise
his powers in good faith and in a manner most likely to promote the best
interests of the Company. You will also be required to avoid conflicts of
interest during your services to the Company and to adhere to Travelport’s
Securities Trading Policy.
If you agree with the terms of this Letter, please would you countersign below
the enclosed copy of this Letter and return it to me to indicate your agreement
with this Letter. Please do not hesitate to contact me with any questions or if
I may assist you in any way.
Very truly yours,
TDS Investor (Cayman) G.P. Ltd.

     
/s/ Eric J. Bock
 
   
By: Eric J. Bock
   
Its: Executive Vice President, Chief Administrative Officer and General Counsel
   
 
   
Travelport Holdings Limited
   
 
   
/s/ Eric J. Bock
 
   
By: Eric J. Bock
   
Its: Executive Vice President, Chief Administrative Officer and General Counsel
   
 
   
Travelport Worldwide Limited
   
 
   
/s/ Eric J. Bock
 
   
By: Eric J. Bock
   
Its: Executive Vice President, Chief Administrative Officer and General Counsel
   
 
   

 



--------------------------------------------------------------------------------



 



     
Travelport Limited
   
 
   
/s/ Eric J. Bock
 
   
By: Eric J. Bock
   
Its: Executive Vice President, Chief Administrative Officer and General Counsel
   
 
   
Acknowledged and agreed:
   
 
   
/s/ Douglas M. Steenland
 
   
Douglas M. Steenland
   
Date:
   

     
cc:
  Jeff Clarke, Executive Chairman
 
  Gordon Wilson, President and CEO
 
  Lee Golding, EVP and Chief Human Resources Officer

 